United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3273
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                                    Mikato Fulks,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                            Submitted: March 4, 2022
                             Filed: March 15, 2022
                                 [Unpublished]
                                 ____________

Before COLLOTON, SHEPHERD, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

      Mikato Fulks appeals after the district court1 revoked his supervised release
and sentenced him to 24 months in prison. His counsel has moved to withdraw, and

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
has filed a brief under Anders v. California, 386 U.S. 738 (1967), suggesting that the
district court erred in relying on a certified copy of a state court criminal judgment to
find that Fulks violated his conditions of release, and that the revocation sentence was
unreasonable.

       After careful review of the record, we conclude that the district court did not
abuse its discretion by relying on a certified copy of the judgment for Fulks’s state
court controlled-substance conviction. See 18 U.S.C. § 3583(e)(3); United States v.
Goodon, 742 F.3d 373, 375-76 (8th Cir. 2014). We also conclude that Fulks’s
sentence was not substantively unreasonable, as there is no indication that the court
overlooked a relevant factor, gave significant weight to an improper or irrelevant
factor, or committed a clear error of judgment in weighing the relevant factors. See
United States v. Miller, 557 F.3d 910, 914 (8th Cir. 2009) (standard of review);
United States v. Larison, 432 F.3d 921, 922-23 (8th Cir. 2006). The sentence was
within the advisory sentencing guidelines range and below the statutory limit, see 18
U.S.C. § 3583(e)(3). The district court also explained that it had considered the
factors under 18 U.S.C. § 3553(a). See United States v. Wohlman, 651 F.3d 878, 887
(8th Cir. 2011).

      Accordingly, we grant counsel’s motion to withdraw, and affirm.
                     ______________________________




                                          -2-